FIFTH DIVISION
                               MCFADDEN, P. J.,
                             GOBEIL and PINSON, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                      April 22, 2022




In the Court of Appeals of Georgia
 A22A0334. ARMSTRONG v. THE STATE.

      MCFADDEN, Presiding Judge.

      This case requires us to administer our Supreme Court’s decision in Cook v.

State, ___ Ga. ___ (___ SE2d ___) (Case No. S21A1270, decided March 15, 2022).

Under Cook, “the trial court out-of-time appeal procedure is not a legally cognizable

vehicle for a convicted defendant to seek relief for alleged constitutional violations.”

Id at ___. That determination applies to “all cases that are currently on direct review

or otherwise not yet final.” Id. at ___ (5). So in pending cases where our jurisdiction

had been invoked by an order of the trial court entered under that procedure, “the trial

court’s order must be vacated and the case remanded to the trial court with direction

that the motion be dismissed.” Id. at ___ (5).
      In August 2006 Armstrong was tried and convicted of sale of cocaine and

possession of cocaine with intent to distribute. Armstrong’s retained trial counsel

filed a timely motion for new trial, which was amended in December 2006. But

counsel thereafter allowed the motion to languish. Over the ensuing years Armstrong

wrote the trial court repeatedly to complain about the delay. Eventually, after the

retirement of the original trial judge, an order was entered in July 2018 noting that

Armstrong’s retained counsel had filed nothing after August 2006 and ordering that

Armstrong be represented by a public defender.

      The new-trial motion was thereafter briefed and heard in open court. It was

denied on the merits in an order entered in December 2019.

      But the lawyer who briefed and argued the new-trial motion failed to file a

timely notice of appeal. When that omission was brought to her attention, she filed

a motion accepting responsibility and requesting an out-of-time appeal.

      The motion was granted. New appellate counsel filed a timely notice of appeal.

The case was docketed here. The briefs were filed. The appeal was in line to be

decided. But before we could decide it, Cook was handed down.




                                         2
     Under Cook we are without jurisdiction. Armstrong’s “remedy, if any, lies in

habeas corpus.” Cook, supra at ___ (5). See OCGA § 9-14-1, et seq. The Habeas

Corpus Act

     establishes that the superior court in the county of the defendant’s
     detention has “exclusive jurisdiction” over the defendant’s habeas
     petition, OCGA § 9-14-43; contains requirements for what petitions
     must include, OCGA § 9-14-44, and how they must be served, OCGA
     § 9-14-45; establishes deadlines for answering a petition, OCGA §
     9-14-47; and lays out how hearings must operate, OCGA § 9-14-48,
     what the habeas court must put in writing to support its judgment,
     OCGA § 9-14-49, and how that judgment must be appealed, OCGA §
     9-14-52. The Act imposes definite time limits within which petitions
     must be brought: it requires a defendant to challenge a felony conviction
     not involving a death sentence within four years of “the conclusion of
     direct review or the expiration of the time for seeking such review” and
     to challenge a misdemeanor within one year, OCGA § 9-14-42 (c) —
     statutory limitations periods that are not subject to equitable tolling, see
     Stubbs v. Hall, 308 Ga. 354, 369 (840 SE2d 407) (2020). It provides for
     a statutory defense of laches, OCGA § 9-14-48 (e), and contains a bar
     on successive habeas petitions, OCGA § 9-14-51. Moreover, the Civil
     Practice Act, OCGA § 9-11-1 et seq., generally applies to habeas corpus
     proceedings. See OCGA § 9-11-81; Mitchell v. Forrester, 247 Ga. 622,
     623 (278 SE2d 368) (1981) (“[T]he CPA now applies to habeas corpus
     applications.”).



                                          3
Cook, supra at ___ (3) (d) (footnote omitted).

      So we vacate the trial court’s order granting the out-of-time appeal and remand

with direction that the motion for out-of-time appeal be dismissed.

      Judgment vacated and case remanded with direction. Gobeil and Pinson, JJ.,

concur.




                                         4